In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-462V
                                    Filed: November 2, 2015
                                         UNPUBLISHED

****************************
KIMBERLY COX,                           *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
                                        *     Tetanus-Diphtheria-acellular Pertussis
                                        *     (“Tdap”) Vaccine; Brachial Neuritis;
SECRETARY OF HEALTH                     *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Alison Haskins, Esq., Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Lara Englund, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On May 6, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act”]. Petitioner alleges that she suffered brachial neuritis after receiving by the
tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine on May 15, 2013. Petition at 1-2;
see also Stipulation, filed 10/20/2015, ¶¶ 2, 4. Petitioner further alleges she has
suffered the effects of her injury for more than six month. Petition at 3. “Respondent
denies that the Tdap vaccine is the cause of petitioner’s brachial neuritis or any other
injury or her current condition.” Stipulation, ¶ 6.

       Nevertheless, on October 20, 2015, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        A lump sum of $20,000.00 in the form of a check payable to petitioner.
        Stipulation, ¶ 8. This amount represents compensation for all items of damages
        that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2
Case 1:15-vv-00462-UNJ Document 19 Filed 10/20/15 Page 1 of 5
Case 1:15-vv-00462-UNJ Document 19 Filed 10/20/15 Page 2 of 5
Case 1:15-vv-00462-UNJ Document 19 Filed 10/20/15 Page 3 of 5
Case 1:15-vv-00462-UNJ Document 19 Filed 10/20/15 Page 4 of 5
Case 1:15-vv-00462-UNJ Document 19 Filed 10/20/15 Page 5 of 5